Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed February 18, 2022.
Claims 137, 138, 140, 142, 143, 146, 147, and 154-156 are currently pending and are under examination.

Benefit of priority is revised to the filing date of SN 62/592,317, filed November 29, 2017, in view of Applicants arguments.
 
Withdrawal of Objections and Rejections:
The objection to the disclosure because of informalities is withdrawn.
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
The objection to the disclosure because there e is a reference list at pages 493-497 is withdrawn.
The rejection of Claims 138, 139, 144, and 145 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to amendments to the claims.
	The rejection of Claims 138, 139, 144, and 145 under the judicially-created basis that it contains an improper Markush grouping of alternative is withdrawn due to the amendments to the claims. 

 The rejection of Claim(s) 137-143, 146, 154, and 155 under 35 U.S.C. 102a2 as being anticipated by Bishai et al. (US 2018/0028577; published February 1, 2018 and having an EFD of February 11, 2015), is withdrawn.
The rejection of Claim 137, 146, and 147 under 35 U.S.C. 103 as being unpatentable over Bishai et al. (US 2018/0028577; published February 1, 2018 and having an EFD of February 11, 2015) and Oelschlaeger (2010. Bacteria as tumor therapeutics? Bioengineered Bugs. 1(2): 146-147) is withdrawn.
The rejection of Claim 137, 154, 155, and 156 under 35 U.S.C. 103 as being unpatentable over Bishai et al. (US 2018/0028577; published February 1, 2018 and having an EFD of February 11, 2015) and Chassoux et al. (1975; Therapeutic effect of intrtumoral injection of BCG and other sustances in rats and mice. Int. J. Cancer. 16: 515-525).

Maintenance of Rejections, modifications necessitated by amendment:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 137, 138, 140, 142, 143, 146, 147, and 154-156 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 32, 60, 65-69, 74-81, 83, 86, 89, and 95-97, of copending Application No 16/619,010.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to bacterium modified to generate STING agonists and treat cancer therewith, wherein the bacteria are auxotrophic for dapA and thyA genes [82].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 137, 138, 140, 142, 143, 146, 147, and 154-156  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-55, of copending Application No 17/291,313.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to bacterium modified to generate STING agonists and treat cancer therewith, wherein the bacteria are auxotrophic for dapA and thyA genes [39].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants urge that ‘313 is drawn to pharmaceutical compositions comprising isolated bacterium that is WT bacterium or bacterial chassis and an immune modulator, while the instant claims are drawn to a genetically engineered bacterium comprising and dacA gene that generates a STING agonist and is auxotrophic for both dapA and ThyA genes.  In response, [6] of ‘313 teaches that a bacterial chassis may comprise one of more auxotrophies, and at [39] these include dapA and thyA:
	In one embodiment, the bacterium is an auxotroph in a gene that is not complemented when the bacterium is present in a tumor. In one embodiment, the gene that is not complemented when the bacterium is present in a tumor is a dapA gene. In one embodiment, the bacterium is an auxotroph in a gene that is complemented when 

And then:
	[12] In one embodiment, the bacterial chassis is a bacterium comprising at least one mutation or deletion in a gene which results in one or more auxotrophies. In one embodiment, the bacterial chassis is a bacterium comprising a thyA auxotrophy and/or a dapA auxotrophy.

Claim 1 of ‘313 states that the pharmaceutical composition comprises the bacterial chassis and at least one immune modulator and at Claim 4/5 the immune modulator is a STING agonist that is c-di-AMP.  The specification teaches that it is the bacterial chassis that generates the c-di-AMP by having an FNR-inducible dacA gene:
 	[80] FIG. 5 depicts in vivo activity of SYNB (comprising a bacterial chassis: a wild-type . coli Nissle strain containing dual auxotrophies for diaminopimelic acid and thymidine, and deletion of an endogenous phage) and SYNB 1891 (comprising the SYNB Nissle strain plus an FNR-inducible dacA from Listeria monocytogenes integrated into the genome to produce the STING agonist ci-di-AMP) and average tumor growth in B16.F10 tumors. Mice were injected with the SYNB and SYNB1891 strains and average tumor growth was measured for 21 days.

Therefore, Applicants arguments are not persuasive because the bacteria are the same and generate the STING agonist that is c-di-AMP that is within the pharmaceutical composition.


NEW Objections:

The disclosure is objected to because of the following informalities:
The specification has been submitted in full and the Examiner has found un-identified sequences (no SEQ ID NO[Wingdings font/0x4A] at pages 30, 34, 192, 278, 279, 352, 353, and 375 (Table 1 PSYN23119 is identified as several sequences with a single SEQ ID NO).
.
Appropriate correction is required.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656